DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/03/2021 has been entered.
 Claims 17-36 are pending and being examined.

Response to Amendment
The previous rejection of Claim(s) 17-22, 24, 25, 26-28, 31-35, under 35 U.S.C. 103 as being unpatentable over US 2007/0015894 A1 to Heijkants et al. (hereinafter Heijkants) and as evidenced by Rokicki et al., “ROP of Cyclic Carbonates and ROP of Macrocycles,” Polymer Science: A Comprehensive Reference, pp. 247-287, (2012), (hereinafter Rokicki) are withdrawn in light of the Applicant’s amendments and arguments.
The previous rejection of Claims 19 and 30 under 35 U.S.C. 103 as being unpatentable over Heijkants, as evidenced by Rokicki, as applied to claim 17 and 28 above, and further in 
The previous rejection of Claims 29 and 36 under 35 U.S.C. 103 as being unpatentable over Heijkants, as evidenced by Rokicki, as applied to claim 17 and 28 above, and further in view of US 6,087,465 A to Seppala et al. (hereinafter Seppala), are withdrawn in light of the Applicant’s amendments and arguments.

Claim Rejections - 35 USC § 102

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 17, 18, 20-22, 24, 26-28, 31-35, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2,842,583 A1 to Novak (hereinafter Novak) and as evidenced by Rokicki et al., “ROP of Cyclic Carbonates and ROP of Macrocycles,” Polymer Science: A Comprehensive Reference, pp. 247-287, (2012), (hereinafter Rokicki) and Stridsberg, “Controlled Ring-Opening Polymerization: Polymers with designed Macromolecular Architecture,” Department of Polymer Technology Royal Institute of Technology Stockholm, Sweden, pp. 1-84, 2000. (hereinafter Stridsberg). 

Regarding claims 17, 18, 20-22, 24, 26-28, and 31-35, Novak teaches a biodegradable polyurethane composes of a block ABA poly(ester-ether) diol, polyoxyalkylene polymer, diisocyanate and a low molecular polyol (See abstract), used in the field of medicine devices prevent the formation of block copolymers. On page 9, Stridsberg further teaches block copolymers can only be formed with a specific addition sequence, such as only if the caprolactone is polymerized by Sn(Oct)2 first. The above hexamethylene diisocyanate meets the claimed B and the above butanediol meets the claimed C as cited in Example 3, page 16, ln 19-29 of the Applicant’s specification. The above hexamethylene diisocyanate and butanediol meets the B-C-B which has 16 (6+4+6) linear carbon atoms with the diisocyanate having a different length than the diol, as well as multiform block length, and meets the 100% different lengths, 0% same lengths, and the B-C-B of claims 17-22, and 32-35.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 25, is/are rejected under 35 U.S.C. 103 as being unpatentable over Novak, as evidenced by Rokicki and Stridsberg, and in further view of US 6,784,273 B1 to Spaans et al. (hereinafter Spaans).

Regarding claim 25, as cited above and incorporated herein, Novak teaches claims 17, 18, 20-22, 24, 26-28, and 31-35.
Novak further teaches that the polyester can be obtained from lactide, caprolactone, and mixtures thereof. (para 12).
Novak does not explicitly teach wherein the molar% of lactide and caprolactone.
However, Spaans teaches a biomedical polyurethane obtained by reacting a polyester (co)polymer with a diol and diisocyanate (See abstract, and col 2, ln 4-24), wherein the diol can be butanediol or hexanediol (col 3, ln 2), and the diisocyanate can be butanediisocyanate (col 4, ln 23). The above is in the same field of use of biomedical polyurethanes using similar and compatible components as cited above in Novak. Spaans further teaches suitable polyester (co)polymer include linear random copolyesters such as a 50/50 mol% of caprolactone and lactide (col 4, ln 40-46, Example 5, col 5, ln 1-4), which meets the claimed random copolyester 
It would have been obvious to one ordinarily skilled in the art before the effective filing date to use the 50/50 mol% of caprolactone and lactide in Spaans for the polyester of Novak because Spaans teaches the same field of use of biomedical polyurethanes using similar and compatible components as cited above in Novak, and Spaans further teaches the caprolactone/lactide copolymers are suitable polyesters to use in biomedical polyurethanes (col 4, ln 40-46, Example 5, col 5, ln 1-4), and further teaches that caprolactone and lactide based polyurethanes have improved biocompatibility. (col 1, ln 47-53).

Claim(s) 17-22, 24, 25, 26-28, and 31-35, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0015894 A1 to Heijkants et al. (hereinafter Heijkants) and in further view of US 6,784,273 B1 to Spaans et al. (hereinafter Spaans).

Regarding claims 17, 18, 20-22, 24, 25, 26-28, and 31-35, Heijkants teaches a method of preparing polyurethanes used in the field of biomedical materials such as foams and scaffolds (See abstract, para 1-3 and 96-98), comprising reacting a macrodiol with an excess of diisocyanate to form a macrodiisocyanate, removing the remaining unreacted diisocyanate, and reacting the macrodiisocyanate with the chain extender (para 27-31). Specifically, the macrodiol is a copolyester (para 71-72) obtained from polymerizing butanediol with caprolactone with stannous octoate to form a poly(caprolactone) prepolymer (Example 1 and 14, para 144 and 173), which is then reacted with excess BDI to obtain a macrodiisocyanate, 
Heijkants further teaches that the polyester can be obtained from lactide, caprolactone, and combinations thereof. (para 71).
Heijkants does not explicitly teach wherein the polyester is random and has a molar% of lactide and caprolactone.
However, Spaans teaches a biomedical polyurethane obtained by reacting a polyester (co)polymer with a diol and diisocyanate (See abstract, and col 2, ln 4-24), wherein the diol can be butanediol or hexanediol (col 3, ln 2), and the diisocyanate can be butanediisocyanate (col 4, ln 23). The above is in the same field of use of biomedical polyurethanes using similar and  linear random copolyesters such as a 50/50 mol% of caprolactone and lactide (col 4, ln 40-46, Example 5, col 5, ln 1-4), which meets the claimed random copolyester cited in claims 17 and 25. Spaans further teaches that there is focus on caprolactone and lactide based polyurethanes because they have improved biocompatibility. (col 1, ln 47-53).
It would have been obvious to one ordinarily skilled in the art before the effective filing date to use the random 50/50 mol% of caprolactone and lactide in Spaans for the polyester of Heijkants because Spaans teaches the same field of use of biomedical polyurethanes using similar and compatible components as cited above in Heijkants, and Spaans further teaches the caprolactone/lactide copolymers are suitable polyesters to use in biomedical polyurethanes (col 4, ln 40-46, Example 5, col 5, ln 1-4), and further teaches that caprolactone and lactide based polyurethanes have improved biocompatibility. (col 1, ln 47-53).

Regarding claim 19, as cited above and incorporated herein, the combination of Heijkants and Spaans teaches claims 17 and 28.
Heijkants further teaches that suitable diols for use as the chain extender include 1,8-octanediol, or 1,12-dodecanediol (para 82), which demonstrates that the above  1,8-octanediol, or 1,12-dodecanediol are suitable chain extenders for biomedical polyurethanes.
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to use 1,12-dodecanediol as chain extenders for the above Example 1 or 14 of Heijkants because Heijkants further teaches that suitable diols for use as the chain extender include 1,8-octanediol, or 1,12-dodecanediol (para 82), which demonstrates 
The above dodecanediol meets the claimed C and the above butanediisocyanate meets the claimed B, so the resultant B-C-B would result in 20 linear carbons which meets claim 19.

Claims 19, 23, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Novak, as evidenced by Rokicki and Stridsberg, as applied to claim 17 and 28 above, and further in view of US 2009/0099600 A1 to Moore et al. (hereinafter Moore).

Regarding claims 19 and 30, as cited above and incorporated herein, Novak teaches claims 17 and 28.
Novak teaches the chain extender can be 1,4-butane diol and the diisocyanate as hexamethylene diisocyanate.
Novak does not explicitly teach more than 16 linear carbon atoms of claim 19 and wherein C comprises two or more different diol compounds at different lengths cited in claim 30.
However, Moore teaches a polyurethane used in the field of biomedical and biodegradable devices (See abstract and para 2-3), wherein the polyurethane is obtained from diisocyanates, polyols, and one or more chain extenders (para 23), wherein the diisocyanate can be hexamethylene diisocyanate (para 42), the polyol can contain segments of caprolactone and lactic acid (para 51), and the chain extenders include convention chain extenders such as 
    PNG
    media_image1.png
    90
    190
    media_image1.png
    Greyscale
, wherein R1 and R2 are independently C1-C20 alkylene (para 59), such as 
    PNG
    media_image2.png
    80
    314
    media_image2.png
    Greyscale
, (para 60), which qualify as diols with different chain lengths cited in claim 30. Moore further teaches the above ester diols can be used in combination with conventional extenders to produce polyurethanes that degrade at faster rates. (para 58).
It would have been obvious to one ordinarily skilled in the art before the effective filing date to further include the 
    PNG
    media_image2.png
    80
    314
    media_image2.png
    Greyscale
chain extender of Moore in combination with the butanediol chain extender of Novak because Moore teaches the same field of use of biomedical polyurethanes using similar and compatible components as cited above in Novak, and Moore further teaches the above ester diols can be used in combination with conventional extenders to produce polyurethanes that degrade at faster rates. (para 58).


Regarding claim 23, as cited above and incorporated herein, Novak teaches claims 17 and 28.
Novak teaches the catalyst of dibutyl tin(II) dilaurate (i.e. stannous octoate) in an amount of 0.01 ml of a 0.1mol/l solution, i.e. 0.000001 mol, when reacting with 0.27 g of butanediol (i.e. 0.003 mol), (para 35), which correlates to 0.033 mol% of C and meets the amount of claim 23, and further teaches that amine type catalyst can be used (para 21).
Novak does not explicitly teach a three or more alcohol group in C.
However, Moore teaches a polyurethane used in the field of biomedical and biodegradable devices (See abstract and para 2-3), wherein the polyurethane is obtained from diisocyanates, polyols, and one or more chain extenders (para 23), wherein the diisocyanate can be hexamethylene diisocyanate (para 42), the polyol can contain segments of caprolactone and lactic acid (para 51), and the chain extenders include convention chain extenders such as butanediol (para 55). The above is in the same field of use of biomedical polyurethanes using similar and compatible components as cited above in Novak. Moore further teaches the catalyst to further speed up the polymerization reaction can be a stannous octoate or triethanolamine (para 70), which demonstrates that triethanolamine is known in the art as a suitable catalyst to speed up the polymerization reaction. The triethanolamine meets the claimed C with three or more alcohol groups.


Claims 29 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Novak, as evidenced by Rokicki and Stridsberg, as applied to claim 17 and 28 above, and further in view of US 6,087,465 A to Seppala et al. (hereinafter Seppala).

Regarding claims 29 and 36, as cited above and incorporated herein, Novak teaches claims 17 and 28.
Novak does not explicitly teach monitoring the isocyanate groups by FT-IR.
However, Seppela teaches a poly(esterurethane) and preparation thereof, used in the field of biodegradable polymers (See abstract) and coatings for medicines (claim 30), wherein the polyurethane is obtained from polymerizing a poly(lactic) acid prepolymer with a diisocyanate for a time wherein all the free end groups have reacted with the diisocyanate (col 1, ln 57 to col 2, ln 5). This is in the same field of use of biodegradable polyurethanes using similar and compatible components as cited above in Novak. Seppela further teaches IR 
It would have been obvious to one ordinarily skilled in the art before the effective filing date to monitor the isocyanate groups using IR spectrometry cited in Seppala to monitor the reaction of Novak because Seppala teaches the same field of use of biodegradable polyurethanes using similar and compatible components as cited above in Novak, and Seppela further teaches IR spectrometry is well suited to monitor the amount of isocyanate and reaction progress because NCO-groups have a characteristic peak at 2270 cm-1, (col 8, ln 10-16), and that monitoring the reaction progress will enable control and determination of the molar mass distribution and average molecular weight. (col 7, ln 47 to col 8, ln 9).

Claims 19 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heijkants in further view of Spaans, as applied to claim 17 and 28 above, and further in view of US 2009/0099600 A1 to Moore et al. (hereinafter Moore).

Regarding claims 19 and 30, as cited above and incorporated herein, the combination of Heijkants and Spaans teaches claims 17 and 28.
Heijkants teaches the chain extender can be 1,4-butane diol and the diisocyanate as hexamethylene diisocyanate. (para 86).

However, Moore teaches a polyurethane used in the field of biomedical and biodegradable devices (See abstract and para 2-3), wherein the polyurethane is obtained from diisocyanates, polyols, and one or more chain extenders (para 23), wherein the diisocyanate can be hexamethylene diisocyanate (para 42), the polyol can contain segments of caprolactone and lactic acid (para 51), and the chain extenders include convention chain extenders such as butanediol (para 55). The above is in the same field of use of biomedical polyurethanes using similar and compatible components as cited above in Heijkants. Moore further teaches the chain extenders further include ester diols used in combination with conventional extenders (para 58), wherein the ester diols have the formula 
    PNG
    media_image1.png
    90
    190
    media_image1.png
    Greyscale
, wherein R1 and R2 are independently C1-C20 alkylene (para 59), such as 
    PNG
    media_image2.png
    80
    314
    media_image2.png
    Greyscale
, (para 60), which qualify as diols with different chain lengths cited in claim 30. Moore further teaches the above ester diols can be used in combination with conventional extenders to produce polyurethanes that degrade at faster rates. (para 58).
further include the 
    PNG
    media_image2.png
    80
    314
    media_image2.png
    Greyscale
chain extender of Moore in combination with the butanediol chain extender of Heijkants because Moore teaches the same field of use of biomedical polyurethanes using similar and compatible components as cited above in Heijkants, and Moore further teaches the above ester diols can be used in combination with conventional extenders to produce polyurethanes that degrade at faster rates. (para 58).
Using the above teachings, the B-C-B correlates to (6+(4+7)+6) and 23 linear carbons, which also meets claim 19.

Claims 29 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heijkants, in further view of Spaans, as applied to claim 17 and 28 above, and further in view of US 6,087,465 A to Seppala et al. (hereinafter Seppala).

Regarding claims 29 and 36, as cited above and incorporated herein, the combination of Heijkants and Spaans teaches claims 17 and 28.
Heijkants does not explicitly teach monitoring the isocyanate groups by FT-IR.
However, Seppela teaches a poly(esterurethane) and preparation thereof, used in the field of biodegradable polymers (See abstract) and coatings for medicines (claim 30), wherein the polyurethane is obtained from polymerizing a poly(lactic) acid prepolymer with a 
It would have been obvious to one ordinarily skilled in the art before the effective filing date to monitor the isocyanate groups using IR spectrometry cited in Seppala to monitor the reaction of Heijkants because Seppala teaches the same field of use of biodegradable polyurethanes using similar and compatible components as cited above in Heijkants, and Seppela further teaches IR spectrometry is well suited to monitor the amount of isocyanate and reaction progress because NCO-groups have a characteristic peak at 2270 cm-1, (col 8, ln 10-16), and that monitoring the reaction progress will enable control and determination of the molar mass distribution and average molecular weight. (col 7, ln 47 to col 8, ln 9).

Response to Arguments
Applicant's arguments filed 09/03/2021 have been fully considered but they are not persuasive in part.
On page 6-7, the Applicant argues that the “PC” of Novak is not a random polymer because Novak teaches it forms an ABA oligomer which is not random and Rokicki only teaches a “randomized microstructure” and not necessarily a random copolymer is formed. This is not transesterification and as evidenced by Stridsberg cited above. Stridsberg states that transesterification reactions of the ring opening reaction results in random copolymers because intermolecular transesterification reactions modify the sequences of copolylactones and prevent the formation of block copolymers. Furthermore, on page 9, Stridsberg teaches block copolymers can only be formed with a specific addition sequence, such as only if the caprolactone is polymerized by Sn(Oct)2 first. In para 28-29, Novak teaches the PC is obtained when the two monomers are polymerized together and are not polymerized sequentially, which would, by default, form a random polymer as evidenced by the teachings of Stridsberg.
On page 7-8, the Applicant argues that the PC-PEG portion would not meet the claimed segment A because it is not random. This is not persuasive because, as cited above, PC is random as evidenced by Rokicki and Stridsberg.
On page 8, regarding claim 25, the Applicant argues Spaans teaches a random polyester copolymer and since Novak does not teach a random polymer, one skilled in the art would not look to using the random copolyester of Spaans. This is not persuasive because, as cited above, Novak does teach a random copolyester as evidenced by Rokicki and Stridsberg.
On page 9, the Applicant argues Heijkants does not teach a soft copolyester because the butane diol is used as an initiator to synthesize the polycaprolactone which result in a crystalline segment. This is not persuasive because, as cited above, it is the caprolactone of the polyester that is the soft segment as cited in Example 1, page 15, ln 5-9 of the Applicant’s specification. Furthermore, as cited above, Spaans teaches the random copolymer polyester containing caprolactone and lactide.

Thus, it would have been obvious to one ordinarily skilled in the art before the effective filing date to use the random 50/50 mol% of caprolactone and lactide in Spaans for the polyester of Heijkants because Spaans teaches the same field of use of biomedical polyurethanes using similar and compatible components as cited above in Heijkants, and Spaans further teaches the caprolactone/lactide copolymers are suitable polyesters to use in biomedical polyurethanes (col 4, ln 40-46, Example 5, col 5, ln 1-4), and further teaches that caprolactone and lactide based polyurethanes have improved biocompatibility. (col 1, ln 47-53).
On page 10-11, the Applicant argues that the Moore and Seppala references does not alleviate the issues above. This is found unpersuasive for the same reasons addressed above.
On page 11, the Applicant argues that Moore discloses the 6-hydroxy-hexanoic acid as C and when used as B-C-B with two ethane diisocyanates, it would only result in 14 linear carbon atoms. This is not persuasive because Applicant’s claims are C is at least partially based on a molecule and as cited above, the 6-hydroxy-hexanoic acid is further included as a C to Novak and Heijkants, which when combined with the other butanediol chain extender, and used with the hexamethylene diisocyanate, B, would result in a linear carbon chains of (6+(4+7)+6) or 23 linear carbons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395.  The examiner can normally be reached on Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HA S NGUYEN/Examiner, Art Unit 1766